Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that the claims recite “wherein each of the touch electrode units comprises: a first touch electrode wire and a second touch electrode wire, the first touch electrode wire and the second touch electrode wire are wrapped around a node along a predetermined direction, an end of the first touch electrode wire is electrically connected an end of the second touch electrode wire at the node, and another end of the first touch electrode wire and another end of the second touch electrode wire are electrically connected to the touch driver inspection circuit; wherein the first touch electrode wire and the second touch electrode wire are wrapped around the node along the predetermined direction to form rectangular coils or circular coils; and wherein both the first touch electrode wire and the second touch electrode wire are wrapped around the node clockwise or counterclockwise” (claim 1), and “wherein each of the touch electrode units comprises: a first touch electrode wire and a second touch electrode wire, the first touch electrode wire and the second touch electrode wire are wrapped around a node along a predetermined direction, an end of the first touch electrode wire is electrically connected an end of the second touch electrode wire at the node, and another end of the first touch electrode wire and another end of the second touch electrode wire are electrically connected to the touch driver inspection circuit; wherein each of the touch electrode units further comprises a first lead wire and a second lead wire; wherein another end of the first touch electrode wire is electrically connected to the touch driver inspection circuit through the first lead wire; wherein another end of the second touch electrode wire is electrically connected to the touch driver inspection circuit through the second lead wire; wherein a first insulation layer is disposed between the first lead wire and the touch electrode units, and the first lead wire is electrically connected to another end of the first touch electrode wire through a first through hole defined in the first insulation layer; and wherein a second insulation layer is disposed between the second lead wire and the touch electrode units, and the second lead wire is electrically connected to another end of the second touch electrode wire through a second through hole defined in the second insulation layer” (claim 11), which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art. 
The closest prior art (Hwang (US 2020/0150826); Chiang et al. (US 2018/0074638); Li et al. (US 2017/0329448)) discloses a touch electrode unit for a touch display device comprising a first touch electrode wire and a second touch electrode wire, the first touch electrode wire and the second touch electrode wire are wrapped around a node along a predetermined direction, however, fail to teach, either singularly or in combination, the specific details as claimed as highlighted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623